NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JESSE HOWARD,
Claimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2011-7033 `
Appeal from the United States Court of Appea1s for
Veterans C1aims in 09-0594, Judge Robert N. Davis.
ON MOTION
ORDER
Upon consideration of JesSe HoWard’s motion to vol-
untarily withdraw his appea1,
IT ls 0R1)ERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costa

HOWARD V. DVA
2
FoR THE CoURT
 1 9  /S/ Jan Horba1__\;
Date J an Horbaly
ccc Jesse I-Ioward
David A. Levitt, Esq.
s21
Issued As A Mandate:  1
C1erk
92|11J
FILED
s.s. c0un‘roF APPEALs FoR
ms renew cmcurr
|‘1AY» 19-_Z011
.IANHORBAL¥
C|.EM